               Case 1:20-cv-09266 Document 1 Filed 11/05/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


                                                  )
 ELIZABETH PIERSON, Plaintiff                     )      Case No.
                                                  )
 v.                                               )
                                                  )
 BILL STEPIEN, MATTHEW MORGAN,                    )
 Defendants                                       )
                                                  )



         Although the winner of the 2020 presidential election is not yet known, the winner of the

2020 election has already been decided. The thought of contesting an election in the courts was

unthinkable until 2000 and in twenty (20) short years, it has sadly become the norm. In this case,

the state of Wisconsin has a peculiar law that allows persons of means to pay for vote recounts that

are denied to persons without means owing the statical modeling, This procedure is not to ensure

accuracy, or even a bona fide attempt to illicitly alter the outcome; it is rather a scorched earth

tactic to sow discord and paranoia in the fields of Wisconsin by professional campaign operatives

on their way back to Washington D.C.

                               I.   JURISDICTION AND VENUE


1) The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 2201, and

      52 U.S.C. § 20107

2) 3. This Court has the authority to grant declaratory and injunctive relief under 28 U.S.C. §

      2201-2202 and Fed. R. Civ. P. 57 and 65.
             Case 1:20-cv-09266 Document 1 Filed 11/05/20 Page 2 of 7




3) Venue is appropriate under 28 U.S.C. § 1391(e) because the Defendants reside in or are

   headquartered in and a substantial portion of the events giving rise to the claims occurred in

   the Southern District of New York.

                                          II.    PARTIES

4) ELIZABETH PIERSON, (hereinafter, “Plaintiff”) is an individual and a voter in the 2020

   Wisconsin election who was at all relevant times residing in the Richland Center, Wisconsin.

5) MATTHEW MORGAN is an individual and the general counsel for Trump for America 2020

   whose contact address as published on the FEC website is 575 Fifth Ave, NY, NY.

6) BILL STEPIEN is an individual and the general manager of Trump for America 2020 whose

   contact address as published on the FEC website is 575 Fifth Ave, NY, NY.

                                          III.    FACTS

7) At some point in time in the early morning of November 5, 2020, the Associated Press called

   the presidential election results in Wisconsin (“Wisconsin Results”) for candidate and former

   Vice President Joseph Biden (“Candidate Biden”) after 98% of the vote was reported and stood

   at 1,630,389 for Candidate Biden and 1,609,897 for incumbent candidate and sitting President

   Donald Trump (“Candidate Trump”).

8) The vote differential between Candidate Biden and Candidate Trump is somewhere above

   0.25% and somewhere below 1.00%.

9) As the AP observed, this vote differential is sufficient to declare it mathematically implausible-

   -if not impossible—for Candidate Trump to prevail under any rational scenario.

10) For that reason, the state of Wisconsin will not indulge Candidate Trump in any taxpayer

   funded recount under law.
             Case 1:20-cv-09266 Document 1 Filed 11/05/20 Page 3 of 7




11) But the State of Wisconsin has unusual recount procedures, Wis. Stat. Ann. § 9.01 (“Wisconsin

   Recount Law” or the “Pay-to-Play Law”), which it passed in response to the “hassle” that was

   created when a previous presidential candidate who had lost by more than 0.25% demanded a

   recount that ended up costing ~$3.2 million.

12) Under the Pay-to-Play-Law, when the vote differential between the parties is less than 0.25%,

   either candidate is entitled to a recount paid for by the taxpayers. But where the difference

   between the vote totals exceeds 0.25% but is less than 1%, a candidate can demand a recount

   if and only if he or she can pay upfront for the estimated cost in whatever form of money is

   found acceptable by the election officer.

13) The Wisconsin Recount Law thus divides losing candidates into two classes: unsuccessful

   political candidates with the money to pay for a recount (“Challenging Parties”) and

   unsuccessful candidates without the money to pay for a recount (“Conceding Parties”)

14) The Fourteenth Amendment's Equal Protection Clause prohibits states from “deny[ing] to any

   person within [their] jurisdiction the equal protection of the laws’ and ‘is essentially a direction

   that all persons similarly situated should be treated alike.” Lanning v. City of Glens Falls, 908

   F.3d 19, 29 (2d Cir. 2018).

15) “In election law disputes, ‘the right to vote is protected in more than the initial allocation of

   the franchise. Equal protection applies as well to the manner of its exercise.’ Bush v. Gore, 531

   U.S. 98, 104 (2000) (per curiam). The government may not, by ‘arbitrary and disparate

   treatment, value one person's vote over that of another.’ DEUTSCH, et al., v. NEW YORK

   STATE BOARD OF ELECTIONS, et al, No. 20 CIV. 8929 (LGS), 2020 WL 6384064, at *6

   (S.D.N.Y. Oct. 30, 2020).
             Case 1:20-cv-09266 Document 1 Filed 11/05/20 Page 4 of 7




16) On November 4, 2020, Defendant Bill Stepien declared that Candidate Trump intended to

   challenge the Wisconsin Election in court on the grounds that it was “within recount territory.”

17) Stepien was right--but only in the sense that Candidate Trump’s margin falls within the recount

   territory for those persons who can afford to personally pay for the recount.

18) Plaintiff cast her vote the Candidate Biden who cannot lose the Wisconsin Election under any

   rational industry standard or statistical model. In fact, over the last twenty years, here are the

   three only successful recount challenges:




19) Defendants know that no amount of recounting can overcome the more than 20,000 votes

   separating Candidate Biden from Candidate Trump.

20) But Defendants are intent upon subjecting the Plaintiff and other citizens of Wisconsin to the

   Pay-to-Play recount in order to undermine the validity and legitimacy of the presidential

   election overall.

21) Defendant Stepien has in fact already declared that certain “irregularities” in the Wisconsin

   Election demand scrutiny and answers.

22) These sort of political machinations were soundly rejected by the Supreme Court only last

   month in another case about Wisconsin’s electoral process: “hyperpolarized political parties

   and existential politics [already risks] destabilize[ing]] the election result. If the apparent

   winner the morning after the election ends up losing . . . charges of a rigged election could

   explode . . .[the] longer after Election Day any significant changes in vote totals take place, the
             Case 1:20-cv-09266 Document 1 Filed 11/05/20 Page 5 of 7




   greater the risk that the losing side will cry that the election has been stolen.” Democratic Nat'l

   Comm. v. Wisconsin State Legislature, No. 20A66, 2020 WL 6275871, at *6 (U.S. Oct. 26,

   2020).

23) The state of Wisconsin decided that any vote differential in an election that fell below 0.25%

   was not statistically sufficient to merit a taxpayer funded recount.

24) Notably, the state of Wisconsin could have chosen any number it liked to make that

   determination: 1% or 0.1% of 0.5% or 5%.

25) The Plaintiff’s vote, which would remain sacred, valid and secure under the basic public policy

   of the state of Wisconsin is now in immediate danger of being subjected to delegitimizing and

   ultimately being thrown out because of the financial resources of the Challenging Party.

26) Any law that allows persons of means to obtain electoral recounts outside the bounds of

   statistical plausibility while denying the same right to persons without means to pay for it is a

   patent violation of the 14th amendment, as the Supreme Court declared with respect to the

   importance not only of voting but of the procedure under which votes are counted: “the right

   to vote is protected in more than the initial allocation of the franchise. Equal protection applies

   as well to the manner of its exercise.” Bush v. Gore, 531 U.S. 98, 104 (2000) (per curiam).

                                COUNT ONE: 28 U.S.C. § 2201

27) The Fourteenth Amendment guarantees all citizens that no state law that restricts or impedes

   an individual’s rights under federal law is valid.

28) The Wisconsin Law allows persons of means to destabilize elections without any statistical

   chance of changing the outcome in a bona fide manner.
              Case 1:20-cv-09266 Document 1 Filed 11/05/20 Page 6 of 7




29) This Law therefore directly threatens the plaintiff’s right to cast her ballot, to have her ballot

   counted, and to ensure that her ballot is not delegitimized or discarded in any sort of political

   charade.

30) Defendants have declared their intent to use Wis. Stat. Ann. § 9.01 to demand a recount, which

   they can only do because they have the financial resources to pay government employees to

   recount the ballots.

31) Pursuant to 28 U.S.C. §2201, Plaintiff seeks a declaration that Defendants attempts to utilize

   are unlawful and violative of the plaintiff’s 14th amendment rights.

                           COUNT TWO: 52 U.S.C. § 30110 et. seq.,

32) The Federal Election Act, 52 U.S.C. 30110 et. seq., provides that “any individual eligible to

   vote in any election for the office of President may institute such actions in the appropriate

   district court of the United States, including actions for declaratory judgment[.]”

                                      33)      The Challenging Candidate is currently raising funds

                                      from his website to prevent the democrats from stealing the

                                      election by asking individuals to contribute funds in order to

                                      “protect the results” of the election and “keep fighting even

                                      after election day.”

                                      34)      Title 52 defines a political “contribution” as “any

                                      gift, subscription, loan, advance, or deposit of money or

                                      anything of value made by any person for the purpose of

                                      influencing any election for federal office.”

                                      35)      The outcome of the 2020 federal election can no

                                      longer be influenced in any legal manner.
             Case 1:20-cv-09266 Document 1 Filed 11/05/20 Page 7 of 7




36) Plaintiff hereby seeks declaratory judgment as to whether the Challenging Candidate is raising

   funds for authorized expenditures as that term is defined in 52 U.S.C.§ 30114

                                V.      PRAYER FOR RELIEF

       In light of the foregoing, Plaintiff respectfully asks the Court for the following relief:

       •   enjoin Bill Stepien, Matthew Morgan and any of their agents from seeking to initiate

           the recount procedure under Wis. Stat. Ann. § 9.01;

       •   A temporary restraining order and preliminary injunction;

       •   Attorneys’ fees; and any other such relief as the Court deems just and proper.



       Dated this 4th day of November, 2020

                                              Respectfully submitted,
                                              ELIZABETH PIERSON


                                              By:     /s Austin C. Smith
                                                      Attorney for Plaintiff


                                              Austin C. Smith
                                              Smith Law Group, LLP
                                              99 Wall Street, No. 426
                                              New York, NY 1005
                                              T: (917) 992-2121
                                              E: austin@acsmithlawgroup.com

                                              Joshua B. Kons (State Bar No.1063948)
                                              LAW OFFICES OF JOSHUA B. KONS, LLC
                                              92 Hopmeadow Street, Lower Level
                                              Weatogue, CT 06089
                                              T: (860) 920-5181
                                              F: (860) 920-5174
                                              E: joshuakons@konslaw.com
